Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
The statement of facts and bills of exception can not be considered because filed too late. The sentence and notice of appeal of appellant were of date December 20, 1929, and the defendant was then given eighty days in which to file statement of facts and bills of exception. Simple computation would make evident the fact that this eighty day period expired on March 10, 1930. It further appears in the record that on March 20, 1930, the learned trial judge made and filed an order of extension allowing to defendant ten days additional within which to file statement of facts and bills of exception. Under all the authorities the court was without power to make such order at the time he made it. It was made ten days after the expiration of the original order and after the adjournment of his court. Jones v. State, 94 Tex.Crim. Rep.. The bills of exception herein were filed March 24th, and same are thus seen to be filed too late. The statement of facts was filed the same day, and, therefore, cannot be considered.
No error appearing, the judgment will be affirmed.
Affirmed.
HAWKINS, J., absent.